 EXHIBIT 10.4

 



 Doc. No. 20150119-1 SOW

 [maple_ex104img1.jpg]



 



 

Statement of Work

 



Date

01/15/2015

Client

Aircom Pacific, Inc.

Job Name

WiMAX Satcom Development

Requested by

Jeffrey Wun, CTO/Aircom

From



 

 

Summary

 

Aircom Pacific, Inc. (Aircom) is a satellite based in-Flight Wi-Fi system
provider whose clients includes Hong Kong Airline. Aircom is engaging dMobile to
develop a next generation satellite based data link system that can utilized
advance protocol such as WiMAX 2.1 as control and bandwidth management protocol
on top of existing DVB-S2 Satcom protocol for satellite communications. Aircom
is also looking to develop an inter-operability test (IOT) suite that can be
used to test Satcom system inter-operatbility. With such a higher layer
management protocol, Aircom can construct a global Satcom system that utilizes
Satcom roaming agreements among Satellite system operators.

 



 



Project Scope

 

This SOW covers the following activities and deliverables.

 



 

1.

dMobile shall deliver a set of WiMAX 1.2 software stack and development system
to Aircom.

 

2.

dMobile shall develop a WiMAX software stack that utilize DVB-S2 satellite
protocol as its physical layer protocol.

 

3.

dMobile shall implement WiMAX software stack on a commercially available WiMAX
ASN-Gateway called Satellite Modem Termination System (SMTS).

 

4.

dMobile shall demonstrate a working SMTS.

 

5.

dMobile shall develop an interconnect protocol between WiMAX CPE and a
commercially available satellite modem (i.e., iDirect e8000AE).

 

6.

dMobile shall develop a set of IOT criteria to test for inter-operability.

 

7.

dMobile shall assist in production and service of such SMTS.

 

8.

dMobile shall assist in other related tasks per written requests from Aircom.



  



 

Schedule

 



Task

Finish Date

Delivery of WiMAX 1.2 software stack

02/01/2015

Delivery of WiMAX 1.2 development environment

02/01/2015

Deliver Working WiMAX 1.2 software on SMTS hardware

10/31/2015

Interconnect SMTS with iDIrect HUB

03/01/2016

Interconnect WiMAX CPE with iDirect Modem

05/01/2016

Deliver WiAMX Satcom IOT test set

09/01/2016



 



Ó 2015 Proprietary

dMobile Statement of Work

 





  1

 



 



 Doc. No. 20150119-1 SOW

 [maple_ex104img1.jpg]



 

 

Pricing

 

All costs listed below are based on the scope and assumptions included in this
Statement of Work.

 



Item

Price

Cost Structure

WiMAX 1.2 Software Stack license

$1,000,000

Fixed Cost

WiMAX base SMTS software development (15,000 man-hours)

$2,250,000

Time and material basis

WiMAX based Satellite IOT test set development (18,000 man-hours)

$2,700,000

Time and material basis

TOTAL

$4,950,000



 

Non-refundable prepayment of USD$1,000,000 is due on execution of this service
agreement.

Time and material basis service payments are invoiced on monthly basis and due
on NET30 term.

 

 

Key Assumptions

 

This agreement is based on the following assumptions.

 

dMobile owns WiMAX 1.2 software stack and transferable license.

 

Aircom owns the necessary Satellite bandwidth for Satcom testing.

 



Ó 2015 Proprietary

dMobile Statement of Work

 



  2

 

 



 Doc. No. 20150119-1 SOW

 [maple_ex104img1.jpg]

 


 



Acceptance



 

The client named below verifies that the terms of this Statement of Work is
acceptable. The parties hereto are each acting with proper authority by their
respective companies.

 



Aircom Pacific, Inc.

 

dMobile System Co. Ltd.

Company name

 

Company name

 

 

 

Jeffrey Wun

David Shih

Full name

 

Full name

 

 

 

CTO

Chairman

Title

 

Title

 

 

 

/s/ Jeffrey Wun

/s/ David Shih

Signature

 

Signature

 

 

 

January 29, 2015

 

2015/1/19

Date

 

Date



 



Ó 2015 Proprietary

dMobile Statement of Work



 



 

 3



 

 